DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s supplemental amendment to the claims filed on 06/13/2022 in response to the Advisory Action mailed on 03/04/2022 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
3.	Claims 1, 3, 7-11, and 15-17 are pending.
4.	Claims 10-11 stand withdrawn pursuant to 37 CFR 1.142(b).
5.	Applicant’s remarks filed on 06/13/2022 in response to the Advisory Action mailed on 03/04/2022 have been fully considered and are deemed not persuasive to overcome the rejections and/or objections as previously applied.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Information Disclosure Statement
6.	The IDSs filed on 05/27/2022 and 07/08/2022 have been considered by the examiner and copies of the Form PTO/SB/08 are attached to the office action.
Claim Rejections - 35 USC § 103
7.	The rejection of claim 2 under 35 U.S.C. 103 as being unpatentable over Brouns et al. (WO 2013/098244; cited on PTO-892 mailed on 06/04/2021) in view of Liu et al. (WO 2015/089406 A1; cited on IDS filed on 06/01/2018) was withdrawn in the Advisory Action mailed on 03/04/2022.
8.	The rejection of claims 1, 3, 7-9, and 15-17 under 35 U.S.C. 103 as being unpatentable over Brouns et al. (WO 2013/098244; cited on PTO-892 mailed on 06/04/2021) in view of Liu et al. (WO 2015/089406 A1; cited on IDS filed on 06/01/2018) is maintained for the reasons of record and the reasons set forth below. The rejection has been modified in order to address applicants’ amendment to the claims.
9.	As amended, claims 1, 3, 7-9, and 15-17 are drawn to a method of modifying a targeted site of a double stranded DNA in a host cell, the method comprising introducing (a) a DNA encoding a crRNA comprising a sequence complementary to a target strand of a target nucleotide sequence in the given double stranded DNA, and (b) a DNA encoding a protein group constituting Cascade and a cytidine deaminase, wherein the protein group constituting Cascade comprises CasA, CasB, CasC, CasD, and CasE, and wherein the cytidine deaminase is constituted in a form capable of forming a complex with CasE in the protein group by fusing downstream of the CasE into the host cell to convert one or more nucleotides in the targeted site to other one or more nucleotides, or delete one or more nucleotides, or insert one or more nucleotides into said targeted site, without cleaving the double stranded DNA in the targeted site.
10.	With respect to claim 1, Brouns et al. teach a method of modifying a targeted site of double stranded DNA in a host cell by introducing into a host cell a DNA encoding a crRNA crRNA comprising a sequence complementary to a target strand of a target nucleotide sequence in the given double stranded DNA, and (b) a DNA encoding a protein group constituting Cascade wherein the Cascade protein is Cse1, Cse2, Cas7, Cas5, Cas6 and/or Cas6e (synonymous with CasA, CasB, CasC, CasD, and CasE) [see p. 12] and a nucleic acid base converting enzyme, in which the nucleic acid base converting enzyme is constituted in a form capable of forming a complex with any protein in the protein group into the host cell to methylate the target DNA sequence (interpreted as converting one or more nucleotide to other one or more nucleotides without cleaving the double stranded DNA) [see Abstract; p. 3-6; p. 13; p. 26, top].  Brouns et al. further teach that the functional moiety (nucleic acid base converting enzyme) is fused or linked to at least one region of the N terminus and/or the region of the C terminus of at least one of a Cse1, Cse2, Cas7, Cas5, Cas6, or Cas6e subunit [see p. 12, top].  In other words, Brouns et al. structurally envisages an embodiment wherein the nucleic acid base converting enzyme is fused downstream of CasE.
	With respect to claim 3, Brouns et al. teach the method wherein said Cascade is derived from E. coli [see p. 7, lines 20-22].
	With respect to claim 7, Brouns et al. teach the method wherein the host cell is a prokaryotic cell [see p. 24, bottom; p. 26, top].
	With respect to claim 8, Brouns et al. teach the method comprising a step of introducing an expression vector comprising the DNA encoding the crRNA and Cascade protein group and inducing expression for a period necessary for fixing the modification of the targeted site [see Examples; p. 24, bottom to top of p. 26].
	With respect to claim 9, Brouns et al. teach a method of modifying a targeted site of double stranded DNA in a host cell by introducing into a host cell a DNA encoding a crRNA crRNA comprising a sequence complementary to a target strand of a target nucleotide sequence in the given double stranded DNA, and (b) a DNA encoding a protein group constituting Cascade and a nucleic acid base converting enzyme, in which the nucleic acid base converting enzyme is constituted in a form capable of forming a complex with any protein in the protein group into the host cell to methylate the target DNA sequence (interpreted as converting one or more nucleotide to other one or more nucleotides without cleaving the double stranded DNA) [see Abstract; p. 3-6; p. 13; p. 26, top].  
	With respect to claim 15, Brouns et al. teach the method wherein the host cell is a prokaryotic cell [see p. 24, bottom; p. 26, top].
	With respect to claim 16, Brouns et al. teach the method comprising a step of introducing an expression vector comprising the DNA encoding the crRNA and Cascade protein group and inducing expression for a period necessary for fixing the modification of the targeted site [see Examples; p. 24, bottom to top of p. 26].
	With respect to claim 17, Brouns et al. teach a method of modifying a targeted site of double stranded DNA in a host cell by introducing into a host cell a DNA encoding a crRNA crRNA comprising a sequence complementary to a target strand of a target nucleotide sequence in the given double stranded DNA, and (b) a DNA encoding a protein group constituting Cascade and a nucleic acid base converting enzyme, in which the nucleic acid base converting enzyme is constituted in a form capable of forming a complex with any protein in the protein group into the host cell to methylate the target DNA sequence (interpreted as converting one or more nucleotide to other one or more nucleotides without cleaving the double stranded DNA) [see Abstract; p. 3-6; p. 13; p. 26, top].  
	However, Brouns et al. does not teach the method of claim 1 of a cytidine deaminase.
	Liu et al. teach similar methods of modifying a targeted site of a double stranded DNA in a host cell by introducing a DNA encoding a crRNA and a DNA encoding a Cas9 protein fused to a cytidine deaminase to institute site specific nucleotide change at a particular location in a genome as a potential approach to gene editing based therapeutics and research tool [see Abstract; p. 1 to top of p. 2; paragraphs 0009-0011].  Liu et al. further teach that the cytidine deaminase can be fused to the C-terminus of the Cas9 protein (downstream) [see p. 15, bottom].
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Brouns et al. and Liu et al. in a method of modifying a targeted site of a double stranded DNA in a host cell because Brouns et al. teach Cascade fusion proteins for targeted DNA modification.  Liu et al. teach Cas-cytidine deaminase fusion proteins to institute site specific nucleotide change at a particular location in a genome as a potential approach to gene editing based therapeutics and research tool.  One of ordinary skill in the art would have had a reasonable expectation of success and a reasonable level of predictability to combine the teachings of Brouns et al. and Liu et al. because Liu et al. acknowledges cytidine deaminase fusions with Cas proteins to institute site specific nucleotide change at a particular location in a genome as a potential approach to gene editing based therapeutics and research tool.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	RESPONSE TO REMARKS:  Beginning on p. 4 of applicants’ remarks, applicants in summary contend that a person of ordinary skill would not have arrived at the present invention because the combination of references does not teach fusing the enzyme to the downstream of CasE as described in the pending claims.
	This argument is found to be not persuasive in view of the modified rejection set forth above.  MPEP 2143 provides exemplary rationales that can support a conclusion of obviousness which include combining prior art elements according to known methods to yield predictable results and simple substitution of one known element for another to obtain predictable results. In the instant case, Brouns et al. teach that the functional moiety (nucleic acid base converting enzyme) is fused or linked to at least one region of the N terminus and/or the region of the C terminus of at least one of a Cse1, Cse2, Cas7, Cas5, Cas6, or Cas6e subunit [see p. 12, top].  In other words, Brouns et al. structurally envisages an embodiment wherein the nucleic acid base converting enzyme is fused downstream of CasE.  Liu et al. acknowledges cytidine deaminase fusions with Cas proteins, including fusions that are C-terminal to the Cas proteins (downstream) [see bottom of p. 15], to institute site specific nucleotide change at a particular location in a genome as a potential approach to gene editing based therapeutics. Given that Brouns et al. teach Cascade protein fusions with DNA modifying enzymes, one of ordinary skill in the art would have a reasonable level of predictability that they could swap the Cas proteins of Liu et al. with the Cascade complexes of Brouns et al. to achieve the same goal of genetic modification.
Double Patenting
11.	The non-statutory double patenting rejection of claims 1, 3, 7-9 and 15-17 over claims 1-6 of U.S. Patent No. 10,655,123 in view of Brouns et al. (WO 2013/098244; cited on PTO-892 mailed on 06/04/2021) is maintained for the reasons of record set forth in the Non-Final Rejection mailed on 06/04/2021).
12.	The non-statutory double patenting rejection of claims 1, 3, 7-9, and 15-17 over claims 1-12 of U.S. Patent No. 10,767,173 in view of Brouns et al. (WO 2013/098244; cited on PTO-892 mailed on 06/04/2021) is maintained for the reasons of record set forth in the Non-Final Rejection mailed on 06/04/2021).
	RESPONSE TO REMARKS:  Beginning on p. 7 of applicants’ remarks, applicants contend that none of the claims of the ‘123 patent, ’173 patent, or Brouns et al. teach or suggest the specific configuration wherein the cytidine deaminase is fused downstream of CasE.  
	This argument is found to be not persuasive because Brouns et al. teach that the functional moiety (nucleic acid base converting enzyme) is fused or linked to at least one region of the N terminus and/or the region of the C terminus of at least one of a Cse1, Cse2, Cas7, Cas5, Cas6, or Cas6e subunit [see p. 12, top].  In other words, Brouns et al. structurally envisages an embodiment wherein the nucleic acid base converting enzyme is fused downstream of CasE.
Conclusion
13.	Status of the claims:	Claims 1, 3, 7-11, and 15-17 are pending.
	Claims 10-11 stand withdrawn pursuant to 37 CFR 1.142(b).
	Claims 1, 3, 7-9, and 15-17 are rejected.
	No claims are in condition for an allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656